Citation Nr: 1236011	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-22 714	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a right knee injury, including degenerative joint disease.  

2.  Entitlement to an initial compensable rating for residuals of a left ankle fracture, including degenerative joint disease.  

3.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Due to the Veteran's subsequent relocation, the appeal was certified for review by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In December 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In July 2010 the Board remanded the matter for additional development, including acquisition of medical records and provision to the Veteran of a VA examination.  In July 2011 the Board again remanded the matter, this time for compliance with its 2010 remand directives regarding procurement of medical records.  Unfortunately, further action to ensure compliance with the Board's 2011 prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

This case is REMANDED to the RO via VA's Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required on his part.




REMAND

In its July 2010 remand the Board ordered that certain medical records referenced by the Veteran during his December 2007 Board hearing be obtained, including those at medical facilities at Fort Dix, New Jersey.  

In August 2010, a veterans services representative informed the AMC, by e-mail, that medical records compiled at the Fort Dix VA Community Based Outpatient Clinic had been sent to the Philadelphia VAMC, and that Fort Dix's Walson Army Medical Hospital records had been sent to McGuire Air Force Base.

In October 2010, a staff member at the Philadelphia VAMC advised the AMC that no paper records for the outpatient facility at Fort Dix were located at the Philadelphia facility, and that efforts to obtain these records would require an off-site search.  

In November 2010, an individual at the 305th Medical at McGuire Air Force Base, New Jersey, informed the AMC that records dating from 1996 and Walson Army Medical Hospital records would be retired to St. Louis, and that the 305th (McGuire) only had outpatient records.  She also stated that records from Alta Radiology and Lab had been copied and mailed to VA.  As of yet, these records are not in the claims file.  

In October 2011 the National Personnel Records Center advised the AMC that Walson Army Hospital records for the year 2005 had not been retired to that facility.  Unfortunately, no further attempts to procure these records was made by the AMC (see 38 C.F.R. § 3.159(c)(2) (providing that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will end its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile); and the Veteran was not so notified.  See 38 C.F.R. § 3.159(e).  

In a Supplemental Statement of the Case dated in June 2012 the AMC advised that outpatient records from McGuire Air Force Base had been received on October 6, 2011; however, review of the records shows that these documents are merely photocopies of active duty treatment records from the Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia; which were already in the claims file and duly noted by the Board in its August 2011 remand.  No medical records from Fort Dix were received, and the Veteran was not so notified.  See 38 C.F.R. § 3.159(e).  In fact, the only medical evidence that has been associated with the claims file since the Board's August 2011 remand are duplicate photocopies of active duty treatment records from the Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia.  In accordance with Stegall v. West, remand for compliance with the Board's 2011 remand directives is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of medical treatment compiled at medical facilities at Fort Dix during service; and at Alta Radiology and Lab after service.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  

To the extent that the Ft. Dix records require an off-site search, such search must be undertaken.  

NOTE:  The file indicates that medical records from Alta Radiology and Lab were sent to VA in October 2010.  Those records are not in the file and must be requested again.

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain them would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2010) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  After completion of the above, adjudicate the issues on appeal; namely, entitlement to schedular or extraschedular ratings in excess of 10 percent for right knee and left ankle disorders and an initial compensable rating either on a schedular or extraschedular basis for plantar fasciitis of the left foot.  Consideration should be afforded all governing legal authority, as well as all pertinent evidence.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


